Citation Nr: 0823672	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-31 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disability.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for bleeding 
problems due to treatment by the Department of Veterans 
Affairs (VA).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from April 1940 to December 
1944.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  In an unappealed June 2000 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a skin disability.   

2.  In a July 2001 rating decision, the RO denied the 
veteran's petition to reopen his previously denied claim of 
entitlement to service connection for a skin disability.

3.  Evidence added to the record since the RO's July 2001 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a skin disability.  

4.  The veteran does not have additional permanent 
disability, including a bleeding problem, as a result of 
careless or negligent VA treatment.




CONCLUSIONS OF LAW

1.  The July 2001 RO decision that denied the veteran's 
petition to reopen a previously denied claim of entitlement 
to service connection for a skin disability is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a skin disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2007).

3.  The criteria are not met for § 1151 compensation for a 
bleeding problem as a result of VA treatment.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

The Board notes that July 2003 and March 2008 VCAA letters 
explained the evidence necessary to substantiate the claim 
for compensation benefits under 38 U.S.C.A. § 1151 and the 
petition to reopen the previously denied claim of entitlement 
to service connection for a skin disability.  These letters 
also informed him of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claims. 

In addition, the July 2003 and March 2008 VCAA notification 
letters are compliant with Kent.  These letters specifically 
informed the veteran as to what evidence would be necessary 
to substantiate the element or elements that were required to 
establish service connection that were found insufficient in 
the previous denials.  The veteran was told to submit 
evidence pertaining to the reason his claim was previously 
denied, and the letters notified the veteran of the reason 
for the prior final denial (i.e. the element of the service 
connection claim that was deficient).  

Likewise, the March 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in September 2003 was decided after the issuance of an 
initial VCAA notice.  Although the notice requirements 
required by Kent and Dingess/Hartman were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  

The content of the VCAA notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA post-
service treatment and examinations, and private medical 
records.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, including 
a transcript of his hearing before a Decision Review Officer 
of the RO.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

New and Material Evidence

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

New and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in November 2002, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records.  38 C.F.R. § 3.156(c).

Analysis

The veteran's claim of entitlement to service connection for 
a skin disability was initially denied by the RO in a June 
2000 rating decision.  No appeal was taken from that 
determination, and it is final.  See 38 U.S.C.A. § 7105 (West 
2002).

The veteran sought to reopen his claim, and in a July 2001 
rating decision, the RO denied his petition to reopen his 
previously denied claim of entitlement to service connection 
for a skin disability.  This decision was not appealed and, 
thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final RO 
decision as to the veteran's skin disability included the 
veteran's service medical records, VA medical records, and VA 
examination reports.  

The service medical records do not reveal that he was treated 
for a skin disorder during his service, but that he was 
treated for an "itching eruption" of the mouth and face as 
a result of an allergic reaction to penicillin.  In addition, 
upon examination in December 1944, the veteran was found to 
have clear skin and no history of eczema.

VA treatment records indicate that the veteran was treated 
for facial lesions, nonspecific erythematic macules with 
scale on the left forearm and prominent xerosis, and 
pigmented papules of the back in July 1998.

In addition, the veteran submitted a statement from his 
daughter indicating that the veteran had a skin disorder for 
as long as she could remember.  The veteran also submitted 
color photographs of lesions on his right jaw and scalp.

A May 2000 VA examination report indicates that the veteran 
had xerosis, seborrheic dermatitis, and eczema of unspecified 
type, due to an absence of lesions upon examination.

The evidence added to the record subsequent to the RO's July 
2001 decision includes VA and private medical records, as 
well as VA examination reports and transcripts of the 
veteran's testimony before the RO.  
 
A VA treatment note dated April 2003 indicates that the 
veteran had a history of dermatitis.  A June 2003 treatment 
record indicates that the veteran had a skin rash on the 
hairline and scrotum.  The impression was seborrhea and 
possible fungus infection of the skin.

A June 2004 VA examination report indicates that the 
veteran's medical history was reviewed, including his 
assertions that his current skin disability was due to 
"jungle rot" and mosquito bites in his military service.  
His service medical records and claims file were also 
reviewed.  Following an examination, the veteran was 
diagnosed with eczematous dermatitis.  The VA examiner noted 
that this is a common skin disorder associated with 
allergies, but that there was no evidence that the veteran 
was treated for dermatitis during his military service.  The 
VA examiner also noted that, although the veteran had long 
history of this rash, it was unlikely that the veteran's 
current dermatitis is related to his military service.

The veteran testified before a DRO of the RO in November 2004 
that his skin reaction began due to mosquito bites while in 
service.  The veteran also testified that he thought that an 
episode of shingles was related to his skin problems, and 
that he had sought treatment for his skin problems since 
1945, albeit with a private physician.

VA medical records for the period March 1971 to August 1971 
were received.  According to these records, the veteran 
complained of an itchy scalp in May 1971.  A history of 
dermatitis of the scalp, eyebrows, and chest was noted, but 
examination of the scalp and skin was clear except for a dry 
patch on the anterior tibia.

The veteran also submitted a copy of a March 2004 letter from 
a polygraph service, indicating that the veteran answered 
questions while hooked up to a polygraph machine.  According 
to the letter, the veteran was not deceptive when he answered 
that he was not lying about having 'jungle rot' when 
discharged from the Army, that he learned that he did not 
have syphilis in 1945, and that he underwent a circumcision 
in 1968 due to problems with 'jungle rot.'

The veteran also submitted copies of previously submitted 
written statements, including another copy of the statement 
by his daughter.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the last final RO decision in 2001.  The 
veteran's treatment records and examination reports, as well 
as the transcript, are not cumulative and redundant of the 
evidence in the claims file at the time of the RO's July 2001 
rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the veteran's skin disability was incurred or aggravated 
during his military service.   The RO also found that there 
was no history of a skin disability during his military 
service.

The records submitted by the veteran during the years since 
the July 2001 RO decision refer primarily to the evaluation 
and treatment, i.e., the current diagnosis and severity, of 
his many disabilities, including his current skin disability.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing the veteran's current condition 
are immaterial to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence).  

The Board is mindful of the veteran's assertions that he is 
entitled to service connection because he had skin problems 
during his service.  However, the Board points out that the 
only treatment for his skin was an acute skin reaction, 
related to an "itching reaction" as a result of an allergy 
to Penicillin during his service.  Regardless, the mere fact 
that he was treated for a skin reaction during his service is 
insufficient, in and of itself, to suggest in-service 
incurrence or aggravation of a disability.  This is 
especially true in the absence of any medical evidence 
suggesting this might have occurred in this particular 
instance.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(there must be medical evidence linking a current disability, 
even assuming the veteran has one, to his service in the 
military).

Furthermore, the Board acknowledges that the veteran has 
repeatedly asserted that his skin problems began with a skin 
reaction while he was in the military, but the Board notes 
that the veteran asserts that his skin reaction was due to 
mosquito bites received while stationed in Hawaii.  Such 
statements are presumed credible when considered in 
conjunction with a petition to reopen a claim.  However, such 
statement must be considered in the context of the record as 
a whole to determine whether it raises a reasonable 
possibility of substantiating the claim.  The Board again 
points out that there is no medical evidence confirming that 
the veteran had a skin reaction caused by mosquito bites. 
Regardless, the June 2004 VA examiner, after reviewing the 
evidence contained in the claims folder as a whole, clearly 
found that the veteran's current skin disability was not 
related to his military service.  As such, the additional 
evidence considered in conjunction with the record as a whole 
does not raise a reasonable possibility of substantiating the 
claim.  In short, these medical records, as well as the 
veteran's testimony before the RO, do not show a causal 
relationship between his service in the military and his 
current skin disability, nor do they otherwise verify the 
circumstances of his service.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 
11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
veteran's previously denied claim for service connection for 
a skin disability has not been received subsequent to the 
last final RO decision in July 2001.  In the absence of new 
and material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As 
such, the veteran's claim is not reopened.

Compensation Pursuant to 38 U.S.C.A. § 1151

Legal Criteria

Under the applicable VA laws and regulations, when a veteran 
suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by VA, disability compensation shall be 
awarded in the same manner if such disability or death was 
service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
The law requires not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.

A precedent VA General Counsel opinion held that, under the 
provisions of 38 U.S.C.A. § 1151, benefits may be paid for a 
disability or death attributed to the VA's failure to 
diagnose and/or treat a preexisting condition when the VA 
provides treatment or an examination.  See VAOPGCPREC 5-2001 
(Feb. 5, 2001).  The GC indicated the factual elements 
necessary to support a claim under § 1151 based on failure to 
diagnose or treat a preexisting condition may vary with the 
facts of each case and the nature of the particular injury 
and cause alleged by the claimant.  As a general matter, 
however, entitlement to benefits based on such claims would 
ordinarily require a determination that:  (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).  

Several considerations govern the determination as to whether 
any additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization or treatment.  First, it is 
necessary to show that additional disability is actually the 
result of such disease or injury, or aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c)(1).  The 
mere fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  See 
38 C.F.R. § 3.358(c)(2). 

Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
See 38 C.F.R. § 3.358(c)(3).

Analysis

Although the veteran believes otherwise, the medical evidence 
in this case does not show that he sustained damage or 
additional injury as a result of his VA treatment in question 
from negligence, lack of proper care or diagnosis.  The Board 
acknowledges that he sustained bruising and bleeding as a 
result of Warfarin/Coumadin therapy subsequent to pacemaker 
placement in 1990 and replacement in March 2002, but points 
out that such symptoms resolved after his anti-coagulant 
therapy was discontinued.  However, the VA examiner, who 
reviewed the facts and circumstances of this case, as well as 
the veteran's assertions and history, clearly indicated, in 
the report prepared in June 2004, that the veteran's use of 
Coumadin subsequent to his diagnosis of atrial fibrillation 
and pacemaker placement was standard, universal care, and 
that the veteran's Coumadin levels were within the normal 
range while he was on the medication.  

In addition, the VA examiner concluded that there was no 
evidence the veteran's was disabled or harmed by the use of 
Coumadin.  The VA examiner also noted that the veteran's 
treatment with Coumadin was provided with the veteran's 
implied consent.  In short, there is no medical evidence that 
the veteran's treating physicians were careless or negligent 
during the veteran's pacemaker placement, nor did they lack 
proper skill to perform or make an error in judgment when 
prescribing Coumadin after his pacemaker placement.  
Moreover, there is no evidence of record that the veteran's 
treating providers at VA deviated from the appropriate 
standard of care or were negligent.  

The veteran's unsubstantiated allegations, sincere as they 
are, are simply unable to rebut the contrary opinion of the 
reviewing VA physician because, as a layman, the veteran 
lacks the medical training and expertise needed to make the 
dispositive determination regarding causation.  See Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, there is no medical evidence showing the veteran 
suffered additional disability as a result of carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA doctors.  Accordingly, his claim for § 1151 
compensation must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in his favor.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  


ORDER

The petition to reopen the claim for service connection for a 
skin disability is denied.

The claim for § 1151 compensation for a bleeding problem due 
to treatment at a VA Medical Center is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


